 1
 2
 3
 4
 5                                                                      JS-6
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   DARREN VINCENT FORD,                 )   No. LA CV 19-09508-VBF (FFM)
                                          )
12                    Petitioner,         )
                                          )   JUDGMENT
13        v.                              )
                                          )
14   WARDEN JOHNSON,                      )
                                          )
15                    Respondent.         )
                                          )
16
17        IT IS ADJUDGED that the Petition is dismissed without prejudice.
18
19   Dated: December 18, 2019
20
21                                              VALERIE BAKER FAIRBANK
22                                             Senior United States District Judge

23
24
25
26
27
28
